In a family offense proceeding pursuant to Family Court Act article 8, Kingsley Mawhirt appeals from an order of the Family Court, Suffolk County (Freundlich, J.), dated July 30, 1996, which granted the petitioner an order of protection for a period of three years against him, and directed him to seek and complete psychiatric treatment.
Ordered that the order is affirmed, with costs.
The Family Court’s finding that aggravating circumstances were present, justifying extending the order of protection for three years, is supported by the record (cf., Matter of Zirkind v Zirkind, 218 AD2d 745). Further, the Family Court was authorized to direct the appellant to seek and complete psychiatric treatment (see, Family Ct Act § 842 [i]). O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.